UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-18311 NEUROGEN CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2845714 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Northeast Industrial Road, Branford, CT 06405 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203)488-8201 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-acceleratedfiler ¨ Smallerreportingcompany ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May9, 2008, the registrant had 42,162,296 shares of Common Stock outstanding. FORM 10-Q FOR THE FIRST QUARTER ENDED MARCH 31, 2008 TABLE OF CONTENTS PAGE PART I- FINANCIAL INFORMATION ITEM 1. Financial Statements. 1 Condensed Consolidated Balance Sheets at March 31, 2008 and December 31, 2007 (unaudited) 1 Condensed Consolidated Statements of Operations for the three-month periods ended March 31, 2008 and 2007 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2008 and 2007 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4-9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4. Controls and Procedures 17 PART II- OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3. Defaults upon Senior Securities 18 ITEM 4. Submission of Matters to a Vote of Security Holders 18 ITEM 5. Other Information 19 ITEM 6. Exhibits 19 Signatures PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS NEUROGEN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) (unaudited) March 31, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ 11,744 $ 21,227 Marketable securities 13,967 21,362 Receivables from corporate partners 34 188 Other current assets, net 3,295 3,026 Total current assets 29,040 45,803 Property, plant & equipment: Land, building and improvements 31,769 31,767 Equipment and furniture 17,862 17,932 49,631 49,699 Less accumulated depreciation and amortization 24,482 24,178 Net property, plant and equipment 25,149 25,521 Other assets, net 42 46 Total assets $ 54,231 $ 71,370 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 6,982 $ 7,787 Loans payable, current portion 5,549 5,835 Total current liabilities 12,531 13,622 Loans payable, net of current portion 3,060 3,141 Total liabilities: 15,591 16,763 Commitments and Contingencies Stockholders’ Equity: Preferred stock, par value $0.025 per share Authorized 2,000 shares; none issued - - Common stock, par value $0.025 per share Authorized 75,000 shares; issued and outstanding 42,052 and 42,012 shares at March 31, 2008 and December 31, 2007, respectively 1,051 1,050 Additional paid-in capital 342,203 341,822 Accumulated deficit (304,666 ) (288,148 ) Accumulated other comprehensive income 52 (117 ) 38,640 54,607 Total liabilities and stockholders’ equity $ 54,231 $ 71,370 See accompanying notes to condensed consolidated financial statements. Page 1 NEUROGEN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data) (unaudited) Three Months Ended March 31, 2008 Three Months Ended March 31, 2007 Operating revenues: License fees $ - $ 1,365 Research and development - 1,040 Total operating revenues - 2,405 Operating expenses: Research and development 12,054 18,923 General and administrative 2,163 3,757 Restructuring charges 2,490 - Total operating expenses 16,707 22,680 Operating loss (16,707 ) (20,275 ) Other income (expense): Investment and other income 317 1,081 Interest expense (151 ) (197 ) Total other income, net 166 884 Loss before income taxes (16,541 ) (19,391 ) Income tax benefit 23 111 Net loss $ (16,518 ) $ (19,280 ) Basic and diluted loss per share $ (0.39 ) $ (0.46 ) Shares used in calculation of basic and diluted loss per share 42,012 41,741 See accompanying notes to condensed consolidated financial statements. Page 2 NEUROGEN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (unaudited) Three Months Ended March 31, 2008 Three Months Ended March 31, 2007 Cash flows from operating activities: Net loss $ (16,518 ) $ (19,280 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 537 609 Amortization of investment premium/discount 26 55 Non-cash compensation expense 233 1,073 401(k) match expense 164 175 Changes in operating assets and liabilities: Decrease in receivables from corporate partners 154 98 Increase in other assets, net (280 ) (208 ) Increase (decrease) in accounts payable and accrued expenses (805 ) 1,872 Decrease in unearned revenue from corporate partners - (1,705 ) Net cash used in operating activities (16,489 ) (17,311 ) Cash flows from investing activities: Purchases of property, plant and equipment (165 ) (322 ) Maturities and sales of marketable securities 7,538 14,811 Net cash provided by investing activities 7,373 14,489 Cash flows from financing activities: Principal payments under loans payable (367 ) (361 ) Proceeds from exercise of employee stock options - 19 Net cash used in financing activities (367 ) (342 ) Net decrease in cash and cash equivalents (9,483 ) (3,164 ) Cash and cash equivalents at beginning of period 21,227 56,170 Cash and cash equivalents at end of period $ 11,744 $ 53,006 See accompanying notes to condensed consolidated financial statements. Page 3 NEUROGEN CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) (1) BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited condensed consolidated financial statements have been prepared from the books and records of Neurogen Corporation (“Neurogen” or the “Company”) in accordance with generally accepted accounting principles for interim financial information pursuant to Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of the Company's financial position and operations have been included. The condensed consolidated balance sheet at December 31, 2007 was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. Therefore, the unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements, including the significant accounting policies described in Note 2, for the year ended December 31, 2007, included in the Company's Annual Report on Form 10-K. Interim results are not necessarily indicative of the results that may be expected for the full fiscal year. (2) NATURE OF THE BUSINESS Neurogen incorporated under the laws of the State of Delaware in 1987, is a company engaged in the development of new drugs for a broad range of pharmaceutical uses. Neurogen is focused on advancing new small molecule drugs where existing therapies achieve limited therapeutic effects or produce unsatisfactory side effects. The Company has not derived any revenue from product sales to date. The Company expects to continue to incur substantial and increasing losses for at least the next several years and will need substantial additional financing to obtain regulatory approvals, fund operating losses, and if deemed appropriate, establish manufacturing and sales and marketing capabilities, which the Company will seek to raise through equity or debt financings, collaborative or other arrangements with third parties or through other sources of financing. There can be no assurance that such funds will be available on terms favorable to the Company, if at all. There can be no assurance that the Company will successfully complete its clinical development, obtain adequate patent protection for its technology, obtain necessary government regulatory approval for drug candidates the Company develops or that any approved drug candidates will be commercially viable. In addition, the Company may not be profitable even if it succeeds in commercializing any of its drug candidates. (3) COMPREHENSIVE LOSS Comprehensive loss for the three-month periods ended March 31, 2008 and 2007 was $16,349,000 and $19,057,000, respectively. The differences between net loss and comprehensive loss are due to changes in the net unrealized gain or loss on marketable securities. (4) FAIR VALUE MEASUREMENTS Effective January1, 2008, the Company adopted SFAS No.157, Fair Value Measurements (“SFAS 157”). In February 2008, the FASB issued FASB Staff Position No. FAS 157-2, Effective Date of FASB Statement No.157, which provides a one year deferral of the effective date of SFAS 157 for non-financial assets and non-financial liabilities, except those that are recognized or disclosed in the financial statements at fair value at least annually. Therefore, the Company has adopted the provisions of SFAS 157 with respect to its financial assets and liabilities only. SFAS 157 defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and enhances disclosures about fair value measurements. Fair value is defined under SFAS 157 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value under SFAS 157 must maximize the use of observable inputs and minimize the use of unobservable inputs. The standard describes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value which are the following: § Level 1 - Quoted prices in active markets for identical assets or liabilities. Page 4 § Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. § Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. As of March 31, 2008, the Company held certain assets that are required to be measured at fair value on a recurring basis. These included the Company’s marketable securities, which include Money Market funds, U.S. government notes, and corporate notes and bonds. In accordance with SFAS 157, the following table represents the Company’s fair value hierarchy for its financial assets (cash equivalents and investments) measured at fair value on a recurring basis as of March31, 2008 (in thousands): Level 1 Level 2 Level 3 Total U.S. government notes $ - $ 1,525 $ - $ 1,525 Corporate notes and bonds - 12,442 - 12,442 Total $ - $ 13,967 $ - $ 13,967 U.S. government notes are measured at fair value using quoted market prices (inactively-traded) and are classified within Level 2 of the valuation hierarchy. Corporate notes and bonds are measured at fair value using quoted market prices (inactively-traded) and are classified within Level 2 of the valuation hierarchy. (5) MARKETABLE SECURITIES The following tables summarize the Company’s marketable securities (in thousands): March 31, 2008 Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Fair Value U.S. government notes $ 1,499 $ 26 $ - $ 1,525 Corporate notes and bonds 12,416 33 (7 ) 12,442 Total $ 13,915 $ 59 $ (7 ) $ 13,967 December 31, 2007 Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Fair Value U.S. government notes $ 2,499 $ 2 $ - $ 2,501 Corporate notes and bonds 18,980 - (119 ) 18,861 Total $ 21,479 $ 2 $ (119 ) $ 21,362 The following table summarizes investment maturities at March 31, 2008 (in thousands): Amortized Cost Fair Value Less than one year $ 12,416 $ 12,442 Due in 1 year 1,499 1,525 Total $ 13,915 $ 13,967 Page 5 The following table shows the gross unrealized losses and fair value of the Company's investments with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at March 31, 2008 (in thousands): Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Corporate Bonds - - 1,492 (7 ) 1,492 (7 ) Total $ - $ - $ 1,492 $ (7 ) $ 1,492 $ (7 ) The table above consists of one security. Based on the contractual terms and credit quality of this security, and current market conditions, the Company does not consider itlikely that it will be settled by the issuer at a price less than the amortized cost of the investments. Since the Company believes it has the ability and intends to hold this investment until a recovery of fair value, which may be at maturity, and because the decline in market value is attributable to changes in interest rates and not credit quality, the Company does not consider this investment to be other-than-temporarily impaired at March 31, 2008. (6) STOCK-BASED COMPENSATION The Company has certain stock incentive plans under which it has awarded incentive and non-qualified stock options and restricted stock. Stock options are generally granted at fair market value at the date of grant, with vesting schedules that range from immediate vesting (typically in the case of grants to consultants) to four or five years (typically in the case of grants to employees), and expire up to ten years after grant. Under all plans at March 31, 2008, there were 6,882,704 shares reserved for future issuance (of which 5,355,243 are reserved for options outstanding and 1,527,461 are available for future grant as options or restricted stock). In addition, 25,000 shares of unvested restricted stock issued from the plans remain outstanding as of March 31, 2008. Stock Options The following table presents the combined activity of the Company’s stock option plans (excluding unvested restricted stock of 25,000 shares) for the three-month period ended March 31, 2008: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1 5,713,794 10.50 Granted 28,324 2.12 Exercised - - Canceled (386,875 ) 8.08 Outstanding at March 31 5,355,243 10.63 4.3 $ 4,947 Options exercisable at March 31 3,603,722 $ 12.83 3.0 $ 1,648 For the three months ended March 31, 2008 and 2007, the Company recorded $208,000 and $1,046,000, respectively, of expense for employee options as a result of SFAS No. 123R (Revised 2004), Share-Based Payment (“SFAS 123R”). The Company adopted SFAS No. 123R in the first quarter of 2006. No income tax benefit has been recorded as the Company has recorded a full valuation allowance. Option grants to employees that allow for immediate vesting due to retirement are expensed over the period from grant date to retirement eligibility date. Options granted to Directors which allow for immediate vesting upon termination of service are expensed immediately. Page 6 The estimated weighted average fair value at the date of grant for options granted in the three months ended March 31, 2008 and 2007 was $1.47 and $4.08, respectively, using the Black-Scholes method with the following assumptions: Three Months Ended March 31, 2008 2007 Expected life 6.0-6.5 years 5.5-6.5 years Risk-free interest rate 2.7%-2.8% 4.5%-4.8% Volatility 77%-78% 72%-73% Expected dividend yield 0% 0% The compensation cost related to unvested options at March 31, 2008 to be recognized in the future is approximately $3,266,000, which will be recognized as expense over the remaining weighted-average vesting period of 1.0 year at March 31, Non-Cash Stock Compensation Expense The composition of non-cash stock compensation expense is summarized as follows (in thousands): Three Months Ended March 31, 2008 2007 Restricted stock $ 10 $ 27 FAS 123R expense 208 1,046 Total non-cash compensation expense $ 218 $ 1,073 (7) NET LOSS PER COMMON SHARE The Company computes and presents net loss per common share in accordance with SFAS No. 128, “Earnings Per Share.” Basic loss per share reflects no dilution for common equivalent shares and is computed by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted loss per share is computed by dividing net loss by the weighted average number of common and common equivalent shares outstanding during the period. Common equivalent shares consist of stock options and unvested restricted stock and are calculated using the treasury stock method. Since the Company is in a loss position for all periods presented, the effect of potential common equivalent shares would have been anti-dilutive; therefore, the calculation of diluted loss per share does not consider the effect of stock options and unvested restricted stock. Options and unvested restricted stock outstanding as of March 31, 2008 and 2007 of 5,380,243 and 6,452,571, respectively, represented all potentially dilutive securities that were excluded for the calculation of diluted loss per share. (8) INCOME TAXES As of January 1, 2007, the Company adopted Financial Interpretation Number (FIN) 48, an interpretation of SFAS No. 109, which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements. The evaluation of a tax position in accordance with FIN 48 is a two-step process.
